DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on October 25, 2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,159,463 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are being anticipated by claims 1-18 of US Patent No. 11,159,463.

US Application No. 17/452,164
US Patent No. 11,159,463
1. A method comprising: receiving, by a transmission server, contextual information of a remote subscriber over a network; configuring by the transmission server a configurable viewer application to include the contextual information of the remote subscriber, wherein configuring the configurable viewer application includes configuring an interactive graphical user interface included in the configurable viewer application to automatically display the contextual information of the remote subscriber; and providing, to a device of the remote subscriber, a first encoded short uniform resource locator (URL) that directs the remote subscriber to download the configurable viewer application, wherein code included in the first encoded short URL persists on launch of the configurable viewer application to configure content displayed in the interactive graphical user interface.

2. The method of claim 1, wherein providing, to the device of the remote subscriber, the first encoded short URL comprises: sending the first encoded short URL in a message to the device of the remote subscriber.

3. The method of claim 1, further comprising: providing, to a second device of a second user, a second encoded short URL, wherein the second encoded short URL that directs the second user to download the configurable viewer application, wherein second code included in the second encoded short URL persists on launch of the configurable viewer application to configured second content displayed in the interactive graphical user interface.

4. The method of claim 1, wherein the code persists through downloading and installation of the configurable viewer application.

5. The method of claim 4, wherein, once installed, the code automatically selects an organization associated with the remote subscriber as a favorite for the remote subscriber.


6. The method of claim 1, wherein launching the configurable viewer application causes the contextual information of the remote subscriber to automatically be displayed in the interactive graphical user interface.

7. The method of claim 1, further comprising: receiving, via the interactive graphical user interface, preferences of the remote subscriber, wherein the preferences comprise at least one of an information format, a content push action, or a transmission schedule.

8. A system comprising: a processor; and a memory having programming instructions stored thereon, which, when executed by the processor, causes the system to perform operations comprising: receiving contextual information of a remote subscriber over a network; configuring a configurable viewer application to include the contextual information of the remote subscriber, wherein configuring the configurable viewer application includes configuring an interactive graphical user interface included in the configurable viewer application to automatically display the contextual information of the remote subscriber; and providing, to a device of the remote subscriber, a first encoded short uniform resource locator (URL) that directs the remote subscriber to download the configurable viewer application, wherein code included in the first encoded short URL persists on launch of the configurable viewer application to configure content displayed in the interactive graphical user interface.

9. The system of claim 8, wherein providing, to the device of the remote subscriber, the first encoded short URL comprises: sending the first encoded short URL in a message to the device of the remote subscriber.

10. The system of claim 8, further comprising: providing, to a second device of a second user, a second encoded short URL, wherein the second encoded short URL that directs the second user to download the configurable viewer application, wherein second code included in the second encoded short URL persists on launch of the configurable viewer application to configured second content displayed in the interactive graphical user interface.

11. The system of claim 8, wherein the code persists through downloading and installation of the configurable viewer application.

12. The system of claim 11, wherein, once installed, the code automatically selects an organization associated with the remote subscriber as a favorite for the remote subscriber.

13. The system of claim 8, wherein launching the configurable viewer application causes the contextual information of the remote subscriber to automatically be displayed in the interactive graphical user interface.

14. The system of claim 8, further comprising: receiving, via the interactive graphical user interface, preferences of the remote subscriber, wherein the preferences comprise at least one of an information format, a content push action, or a transmission schedule.

15. A non-transitory computer readable medium comprising one or more sequences of instructions, which, when executed by a processor, causes a computing system to perform operations comprising: receiving contextual information of a remote subscriber over a network; configuring a configurable viewer application to include the contextual information of the remote subscriber, wherein configuring the configurable viewer application includes configuring an interactive graphical user interface included in the configurable viewer application to automatically display the contextual information of the remote subscriber; and providing, to a device of the remote subscriber, a first encoded short uniform resource locator (URL) that directs the remote subscriber to download the configurable viewer application, wherein code included in the first encoded short URL persists on launch of the configurable viewer application to configure content displayed in the interactive graphical user interface. 

16. The non-transitory computer readable medium of claim 15, wherein providing, to the device of the remote subscriber, the first encoded short URL comprises: sending the first encoded short URL in a message to the device of the remote subscriber. 

17. The non-transitory computer readable medium of claim 15, further comprising:


providing, to a second device of a second user, a second encoded short URL, wherein the second encoded short URL that directs the second user to download the configurable viewer application, wherein second code included in the second encoded short URL persists on launch of the configurable viewer application to configured second content displayed in the interactive graphical user interface.

18. The non-transitory computer readable medium of claim 15, wherein the code persists through downloading and installation of the configurable viewer application.

19. The non-transitory computer readable medium of claim 18, wherein, once installed, the code automatically selects an organization associated with the remote subscriber as a favorite for the remote subscriber.

20. The non-transitory computer readable medium of claim 15, further comprising: receiving, via the interactive graphical user interface, preferences of the remote subscriber, wherein the preferences comprise at least one of an information format, a content push action, or a transmission schedule.

1. A messaging method for distributing contextual information comprising: receiving by a transmission server a remote subscriber's contextual information over a network; configuring by the transmission server a configurable viewer application to include the remote subscriber's contextual information, wherein configuring the configurable viewer application includes configuring an interactive graphical user interface included in the configurable viewer application to automatically display the remote subscriber's contextual information; generating a first encoded short uniform resource locator (URL) that directs a remote subscriber to download the configurable viewer application, the configurable viewer application uniquely tailored to the remote subscriber; and sending, in a message to a device of the remote subscriber, the first encoded short URL for downloading the configurable viewer application on the remote subscriber's device, wherein activation by the remote subscriber of the first encoded short URL directs to a download the configurable viewer application on the device, wherein, once installed, launching the configurable viewer application causes the remote subscriber's contextual information to be displayed automatically on the interactive graphical user interface on the device.
2. The method of claim 1, further comprising: receiving remote subscriber's preferences via the interactive graphical user interface, wherein the remote subscriber's preferences include at least one of: an information format, a content push action, or a transmission schedule.
3. The method of claim 1, further comprising: sending the first encoded short URL in an SMS message or email to the device over a wireless network.
4. The method of claim 1, further comprising: sending, in a message to a second user's device, a second encoded short URL, wherein the second encoded short URL for downloading the configurable viewer application on the second user's device, wherein once installed, launching the configurable viewer application on the second user's device causes the remote subscriber's contextual information to be displayed automatically on the interactive graphical user interface.
5. The method of claim 1, wherein when the first encoded short URL, is shared to a second user's device from the device of the remote subscriber, activation by a second user of the first encoded short URL directs to a download the configurable viewer application on the second user's device, wherein, once installed, launching the configurable viewer application causes the remote subscriber's contextual information to be displayed automatically on the interactive graphical user interface on the second user's device.
6. The method of claim 1, wherein code included in the first encoded short URL persists on launch of the configurable viewer application to configure content displayed in the interactive graphical user interface.
7. A computing apparatus for distributing contextual information, the computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the computing apparatus to: receive a remote subscriber's contextual information over a network; configure a configurable viewer application to include the remote subscriber's contextual information, wherein configuring the configurable viewer application includes configuring an interactive graphical user interface included in the configurable viewer application to automatically display the remote subscriber's contextual information; generate a first encoded short uniform resource locator (URL) that directs a remote subscriber to download the configurable viewer application, the configurable viewer application uniquely tailored to the remote subscriber; and send, in a message to a device of the remote subscriber, the first encoded short URL for downloading the configurable viewer application on the remote subscriber's device, wherein activation by the remote subscriber of the first encoded short URL directs to a download the configurable viewer application on the device, wherein, once installed, launching the configurable viewer application causes the remote subscriber's contextual information to be displayed automatically on the interactive graphical user interface on the device.
8. The computing apparatus for distributing contextual information of claim 7, wherein the memory storing instructions that, when executed by the processor, further configure the computing apparatus to: receive remote subscriber's preferences via the interactive graphical user interface, wherein the remote subscriber's preferences include at least one of: an information format, a content push action, or a transmission schedule.
9. The computing apparatus for distributing contextual information of claim 7, wherein the memory storing instructions that, when executed by the processor, further configure the computing apparatus to: send the first encoded short URL in an SMS message or email to the device over a wireless network.
10. The computing apparatus for distributing contextual information of claim 7, wherein the memory storing instructions that, when executed by the processor, further configure the computing apparatus to: send, in a message to a second user's device, a second encoded short URL, wherein the second encoded short URL for downloading the configurable viewer application on the second user's device, wherein once installed, launching the configurable viewer application on the second user's device causes the remote subscriber's contextual information to be displayed automatically on the interactive graphical user interface.
11. The computing apparatus for distributing contextual information of claim 7, wherein: when the first encoded short URL is shared to a second user's device from the device of the remote subscriber, activation by a second user of the first encoded short URL directs to a download the configurable viewer application on the second user's device, wherein, once installed, launching the configurable viewer application causes the remote subscriber's contextual information to be displayed automatically on the interactive graphical user interface on the second user's device.
12. The computing apparatus for distributing contextual information of claim 7, wherein code included in the first encoded short URL persists on launch of the configurable viewer application to configure content displayed in the interactive graphical user interface.
13. A non-transitory machine-readable storage medium for distributing contextual information, the machine-readable storage medium including instructions that, when executed by a machine, cause the machine to: receive a remote subscriber's contextual information over a network; configure a configurable viewer application to include the remote subscriber's contextual information, wherein configuring the configurable viewer application includes configuring an interactive graphical user interface included in the configurable viewer application to automatically display the remote subscriber's contextual information; generate a first encoded short uniform resource locator (URL) that directs a remote subscriber to download the configurable viewer application, the configurable viewer application uniquely tailored to the remote subscriber; and send, in a message to a device of the remote subscriber, the first encoded short URL for downloading the configurable viewer application on the remote subscriber's device, wherein activation by the remote subscriber of the first encoded short URL directs to a download the configurable viewer application on the device, wherein, once installed, launching the configurable viewer application causes the remote subscriber's contextual information to be displayed automatically on the interactive graphical user interface on the device.
14. The non-transitory machine-readable storage medium of claim 13, including instructions that further cause the machine to: receive remote subscriber's preferences via the interactive graphical user interface, wherein the remote subscriber's preferences include at least one of: an information format, a content push action, or a transmission schedule.
15. The non-transitory machine-readable storage medium of claim 13, including instructions that further cause the machine to: send the first encoded short URL in an SMS message or email to the device over a wireless network.
16. The non-transitory machine-readable storage medium of claim 13, including instructions that further cause the machine to: send, in a message to a second user's device, a second encoded short URL, wherein the second encoded short URL for downloading the configurable viewer application on the second user's device, wherein once installed, launching the configurable viewer application on the second user's device causes the remote subscriber's contextual information to be displayed automatically on the interactive graphical user interface.
17. The non-transitory machine-readable storage medium of claim 13, wherein when the first encoded short URL is shared to a second user's device from the device of the remote subscriber, activation by a second user of the first encoded short URL directs to a download the configurable viewer application on the second user's device, wherein, once installed, launching the configurable viewer application causes the remote subscriber's contextual information to be displayed automatically on the interactive graphical user interface on the second user's device.
18. The non-transitory machine-readable storage medium of claim 13, wherein code included in the first encoded short URL persists on launch of the configurable viewer application to configure content displayed in the interactive graphical user interface.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
August 22, 2022